          Case 5:21-mc-00001-D Document 14 Filed 08/17/21 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

SUPPLY CHAIN PRODUCTS, LLC                      )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )       Case No. MC-21-1-D
                                                )
LOVES TRAVEL STOPS,                             )
                                                )
       Defendant.1                              )

                                        ORDER

       Before the Court is a Motion to Compel Compliance with Rule 45 Deposition

Subpoena from Non-Party Love’s Travel Stops [Doc. No. 1] filed by Supply Chain

Products, LLC (“SCP”). The respondent, Love’s Travel Stops (“Love’s”), has filed a

response in opposition [Doc. No. 10], to which SCP has replied [Doc. No. 12]. The matter

is now at issue.

                                    BACKGROUND

       This action seeks to enforce a subpoena issued in connection with a civil proceeding

currently pending in the United State District Court for the Southern District of New York.

The movant is the plaintiff in the foreign action, Supply Chain Products, LLC v. NCR

Corporation, Case No. 19-cv-11376(ALC)(JLC), and the respondent is a nonparty to that

action. In the New York case, SCP alleges that it entered into a software license agreement

with NCR Corporation (“NCR”) which granted NCR the right to re-license SCP’s invoice


1
 Although Supply Chain Products, LLC has styled this action using the terms Plaintiff and
Defendant, Love’s is actually a nonparty upon whom a subpoena has been served.
Accordingly, the parties are more properly styled as “movant” and “respondent.”
          Case 5:21-mc-00001-D Document 14 Filed 08/17/21 Page 2 of 6




reconciliation software, referred to as “Balances” or “Power Invoice Reconciliation.”2 The

software license agreement also provided that NCP would not sell any product that is

similar to Power Invoice Reconciliation. SCP contends that Love’s purchased licenses to

its software and to other software sold by NCR. However, because Love’s never installed

Power Invoice Reconciliation, it believes that Love’s is using the NCR software for invoice

reconciliation purposes. If this is the case, SCP argues that it could be used as evidence that

NCR breached the software license agreement.

       On February 24, 2021, SCP served Love’s with a subpoena pursuant to Fed. R. Civ

P. 45 requesting that Love’s produce certain documents and appear at a deposition.

Although Love’s objected to the subpoena on several grounds, it produced some documents

in response. Counsel for Love’s also stated to SCP’s counsel that Love’s does not use

Power Invoice Reconciliation software. Unsatisfied with these responses, and apparently

unwilling to narrow their requests, SCP now moves to compel Love’s to produce a witness

to testify to the following deposition topics listed in the subpoena: (1) how Invoice

Reconciliation is accomplished for Love’s; (2) Love’s decision to use Power Invoice

Reconciliation or different software to perform Invoice Reconciliation; (3) Love’s license

agreement(s) with NCR; (4) each software product that Love’s uses to perform Invoice

Reconciliation and the number of stores or warehouses in which it uses that software; (5)

Love’s relationship with NCR; (6) Love’s relationship with SCP; and (7) Communications



2
  SCP’s brief refers to the software as “Balances” or “Prompt” but the subpoena identifies
the software as “Power Invoice Reconciliation.” Because SCP provides no explanation as
to why it uses different terms, the Court assumes these are one and the same.
          Case 5:21-mc-00001-D Document 14 Filed 08/17/21 Page 3 of 6




between Love’s and NCR regarding SCP and/or Power Invoice Reconciliation. Love’s

argues that these deposition topics are irrelevant, overly broad, unduly burdensome, and

seek confidential and proprietary information.3

                             STANDARD OF DECISION

      Rule 45 authorizes this Court to enforce, quash, or modify the subpoena

commanding Love’s to produce a witness for deposition.4 See Fed. R.Civ.P. 45(d)(3).

Because a subpoena served on a third party pursuant to Rule 45 is considered discovery

within the meaning of the rules, Ward v. Liberty Ins. Corp., No. CIV-15-1390-D, 2018 WL

991546, at *1 (W.D. Okla. Feb. 20, 2018), the scope of discovery in Rule 26(b)(1) applies:

      Parties may obtain discovery regarding any nonprivileged matter that is
      relevant to any party's claim or defense and proportional to the needs of the
      case, considering the importance of the issues at stake in the action, the
      amount in controversy, the parties' relative access to relevant information,
      the parties' resources, the importance of the discovery in resolving the issues,
      and whether the burden or expense of the proposed discovery outweighs its
      likely benefit.

Fed. R. Civ.P. 26(b)(1). “While the court has considerable discretion with regard to

regulating discovery which is exchanged in a lawsuit, discovery from third-parties in

particular must, under most circumstances, be closely regulated.” Curtis v. Progressive N.




3
  SCP does not move to compel production regarding the document requests in the
subpoena.
4
  Fed. R. Civ. P. 45(d)(3)(A) provides that “the court for the district where compliance is
required must quash or modify a subpoena that…subjects a person to undue burden.” The
subpoena indicates that the place of compliance for the deposition is Oklahoma City,
Oklahoma. Accordingly, the place of compliance is located within the Western District of
Oklahoma.
          Case 5:21-mc-00001-D Document 14 Filed 08/17/21 Page 4 of 6




Ins. Co., No. CIV-17-1076-C, 2018 WL 2976432, at *1 (W.D. Okla. June 13, 2018)

(quotation omitted).

                                      DISCUSSION

       Essentially, SCP is seeking information as to Love’s use of NCR’s invoice

reconciliation software as a means of demonstrating that NCR breached the license

agreement. The deposition topics, however, are not limited to discovering information

about the software products sold by NCR or SCP. For example, Topic 1 of the subpoena

seeks information as to how invoice reconciliation is accomplished at Love’s; Topic 2

seeks information regarding Love’s decision to use Power Invoice Reconciliation or

another software; and Topic 4 seeks information regarding each software product that

Love’s uses to perform invoice reconciliation. None of these topics are limited to a

particular time frame. These broadly framed requests would encompass not just Love’s use

of NCR products, but also information about reconciliation software and processes used

by Love’s that are potentially completely unrelated to NCR or SCP. SCP fails to offer an

adequate explanation as to why it would need information regarding software

reconciliation processes unrelated to NCR or SCP. In their current form, the deposition

topics exceed the permissible scope of discovery as they seek information that is likely

irrelevant to the claims in the underlying lawsuit.

       Love’s proposes that if the Court declines to quash the subpoena, it should at least

limit the topics to Love’s use or non-use of SCP and NCR software. In certain situations,

“modification of an overbroad subpoena might be preferable to quashing,” although

“courts are not required to use that lesser remedy first.” Tiberi v. CIGNA Ins. Co., 40 F.3d
            Case 5:21-mc-00001-D Document 14 Filed 08/17/21 Page 5 of 6




110, 112 (5th Cir. 1994). Here, the Court concludes that modifying the subpoena as

suggested by Love’s would adequately narrow the topics. Accordingly, all deposition

topics listed in the subpoena are limited to Love’s use or non-use of SCP and NCR software

products. These topics do not extend to third-party or proprietary invoice reconciliation

software that does not involve SCP or NCR products.

         Love’s additionally argues that producing a witness to testify would be unduly

burdensome and would involve the disclosure of proprietary information. “As the party

resisting discovery, [Love’s] has the burden to show facts demonstrating that the time or

expense involved in responding to requested discovery is unduly burdensome.” Gen. Elec.

Cap. Corp. v. Lear Corp., 215 F.R.D. 637, 641 (D. Kan. 2003). Love’s represents that it

would be difficult to prepare a witness to testify regarding topics that potentially involve

information unique to its numerous locations. SCP responds that it is not interested in minor

differences and only seeks information on an enterprise basis. This concession, along with

the Court’s more narrowly defined topics, sufficiently addresses Love’s burdensomeness

concerns. Further, Love’s has not shown that it would be unduly burdensome to produce a

witness to testify on other topics, such as its relationship with NCR or SCP or

communications it had with NCR regarding Power Invoice Reconciliation.5

         Finally, modifying the subpoena as described above lessens the likelihood that

proprietary information will be disclosed. However, to the extent that is an issue, it appears

that a protective order entered in the underlying case already protects this information. If



5
    Love’s request for fees and costs is denied.
           Case 5:21-mc-00001-D Document 14 Filed 08/17/21 Page 6 of 6




not, Love’s is free to move this Court for a separate protective order. See Fed.R.Civ.P.

26(c); Vermeer Mfg. Co. v. Toro Co., No. CIV-19-855-D, 2020 WL 1236312, at *6 (W.D.

Okla. Mar. 13, 2020).

                                   CONCLUSION

      IT IS THEREFORE ORDERED that Supply Chain Products, LLC’s Motion to

Compel Compliance with Rule 45 Deposition Subpoena from Non-party Love’s Travel

Stops [Doc. No. 1] is GRANTED, subject to the modifications to Topics 1 through 7 as

detailed herein. Supply Chain Products, LLC’s Motion to Expedite Ruling on Plaintiff’s

Motion to Compel Compliance with rule 45 Deposition Subpoena [Doc. No. 5] is DENIED

as moot.

      IT IS SO ORDERED this 17th day of August, 2021.




                                            TIMOTHY D. DeGIUSTI
                                            Chief United States District Judge
